Citation Nr: 0529995	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine injury with C4-C7 fusion and subluxation 
(cervical spine disability), currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right radius and ulna, post-operative, 
(minor) (right arm disability), currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and lateral malleolus with 
traumatic arthritis (right leg disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for increased 
ratings for his cervical spine, right arm and right leg 
disabilities.  The veteran perfected a timely appeal of this 
determination to the Board.

The veteran requested the opportunity to testify at a hearing 
conducted before a Member of the Board (now known as a 
Veterans Law Judge) at the local VA office.  Although in a 
November 2004 letter the RO notified the veteran of the date, 
time and location of the hearing, he failed to report for the 
hearing.  Since that time, there is no indication that he has 
requested that the hearing be rescheduled.  As such, the 
Board finds that the veteran's request for a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.702 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board agrees with 
the veteran's representative that this matter must be 
remanded for further development.

During the course of this appeal, VA formally examined the 
veteran in January 2000.  The veteran, however, failed to 
report for a VA examination scheduled to take place in 
February 2004.  In September 2005 written argument Vietnam 
Veterans of America explained that the veteran had not been 
in a stable living situation, and as a consequence, his 
address and telephone numbers had often changed.  Vietnam 
Veterans of America reported that it was confident that the 
veteran would report for a future VA examination and urged 
that this case be remanded to afford him the opportunity to 
do so.

In granting to the veteran's request, the Board observes that 
in the August 2004 Statement of the Case, the RO indicated 
that it would reschedule the veteran for a VA examination if 
the veteran reported to the RO that was willing to report for 
one.  In addition, the Board finds that given the state of 
the record, further development is necessary, especially in 
light of the recent amendments to the criteria for evaluating 
cervical spine claims that became effective in September 2002 
and September 2003.  The Board notes, however, that the RO 
must advise the veteran that although a contemporaneous VA 
examination is necessary to properly adjudicate his appeal, 
his failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the 
claims.  See 38 C.F.R. § 3.655 (2005).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected cervical 
spine, right arm and right leg 
disabilities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
veteran is advised that the examination 
requested in this remand is deemed 
necessary to evaluate his claims and that 
his failure, without good cause, to 
report for the scheduled examination 
could result in the denial of his claims.  
See 38 C.F.R. § 3.655.  

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's cervical spine, right 
arm and right leg disabilities.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering these opinions, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the affected 
parts.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the cervical spine, 
right arm and right leg.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  In addition, if possible, 
the examiner should state whether the 
cervical spine disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

With respect to the veteran's 
neurological impairment, the examiner 
should identify any neurological 
pathology affecting the veteran's 
cervical spine, right arm and right leg 
disabilities, and express an opinion as 
to their severity.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


